Case 19-14914-elf         Doc 38     Filed 11/05/19 Entered 11/05/19 14:20:27                Desc Main
                                     Document Page 1 of 1


                          UNITED STATES BANKRUPTCY COURT FOR
                          THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:
            5wf+ W<�I                                    Chapter 13
            t::L, 2,/t &t- VVENPEL
         Debtor(s)



                                          CONSENT ORDER


        AND NOW, this__ day of _______, 2019, upon agreement of the parties in lieu
of the Chapter 13 standing trustee's filing a motion to dismiss with prejudice, it is

                       ORDERED, that in light of the debtor(s) ) prior bankruptcy filings, if
this case is dismissed for any reason, it shall be with prejudice; debtor(s) shall be prohibited from
filing, individually or jointly, any subsequent bankruptcy case without further leave of Court and it is
further


        ORDERED, that this Consent Order shall be effective without any further reference to its
terms in any subsequent dismissal of this case, regardless of the circumstances of the dismissal, the
identity of the party moving for the dismissaJ, or the express terms of the order dismissing the case.
The dismissal of the case, in and of itself, shall be sufficient to effectuate this Consent Order and the
barring of the debtor(s) from further filings in accordance with its

Date:    lo ,,.-3� -1f
                                                          eRoy Wm. Etheridge, Esquire for
                                                      (.,( Wi-!-tiffl1 C. Miller, Esquire
                                                           Chapter 13 Standing Trustee




Date: /- ,�     D / \C\
Date:    /o/3tJ//<]
                                         BY THE COURT
  Date: 11/5/19

                                        ERIC L. FRANK
                                        BANKRUPTCY JUDGE
